Citation Nr: 0013232	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  97-21 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
generalized urticaria.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


INTRODUCTION

The veteran had active duty for more than 20 years until his 
retirement in January 1972.  The veteran's medals include the 
Purple Heart.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1997 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Atlanta, Georgia, that increased that disability rating for 
urticaria to 20 percent.  A July 1998 Board decision remanded 
the issue of an increased rating for urticaria and denied the 
issue of service connection for colon cancer.  

The RO completed the development pertinent to the increased 
rating issue to the extent possible, and the case is again 
before the Board for final appellate review.  (The Board is 
obligated by law to ensure that the RO complies with its 
directives.  Stegall v. West, 11 Vet. App. 268 (1998))  

In April 2000 written arguments, the veteran's representative 
listed service connection for colon cancer as an issue.  This 
issue was denied in the previous Board decision dated in July 
1998.  The representative may be suggesting that the claim be 
reopened, and this matter is referred to the RO for any 
appropriate action.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2. The veteran's urticaria is not shown to be more than 
moderate; the attacks are intermittent and respond well to 
medication.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
generalized urticaria have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 
7118 (1997, 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A January 1972 rating decision granted service connection for 
generalized urticaria at a rate of 10 percent from January 4, 
1972.  The rating decision noted that urticaria was shown 
beginning in 1965.  The service medical board in October 1971 
indicated that urticaria was due to cold, and the veteran had 
recurrent episodes, with any illness being a precipitant.  

On VA examination dated in August 1982, the pertinent 
diagnosis was history of generalized urticaria, presently 
quiescent.  

In a statement dated in October 1996, the veteran requested 
an increased rating for urticaria, claimed as a rash on his 
arms.  He stated that his throat became swollen shut at 
times.  The veteran reported the he took Benadryl to relieve 
the associated itching.  

The veteran was afforded a VA examination in February 1997.  
The veteran reported to the examiner that he developed a 
sudden generalized pruritus diffusely over his body during 
service.  The lesions were described as erythematous and 
hive-like.  The problems reportedly were worse in extreme 
cold weather.  The problem also involved his throat which 
"began to close off."  He indicated that he had been told 
that he had generalized urticaria of unknown etiology that 
was resolved with Benadryl.  The veteran stated that he had 
recurrent episodes over the years, which resolved with 
medication.  The episodes also occurred with any illness.  
The episodes reportedly occurred about 3-4 times per year.  

Objective examination revealed no active eruptions at that 
time.  When the erythematous, pruritic, welt-like lesions 
occurred, the upper torso and upper extremities were 
involved.  There were no nervous manifestations or 
disfigurement.  The pertinent diagnosis was recurrent 
generalized urticaria associated with laryngeal swelling of 
unknown etiology per history of the patient, with normal 
examination.  

The veteran underwent VA examination in October 1999.  
Following physical examination, the pertinent impression was 
history of urticaria, previously a generalized problem.  The 
examiner noted that that urticaria had markedly diminished in 
extent and severity, with only an itching without a rash on 
the forearms of both sides which was intermittent and 
responded fairly well to medication.  

Analysis

Initially, the Board finds that the appellant's claim is well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991).  This 
finding is predicated upon the appellant's assertions that 
the urticaria increased in severity.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  Once it has been determined that a 
claim is well grounded, as here, the VA has a statutory duty 
to assist in the development of evidence pertinent to the 
claim.  38 U.S.C.A. § 5107(a); see also Littke v. Derwinski, 
1 Vet. App. 90 (1990).  In this case, the RO contacted the 
veteran in July 1998 for the names and addresses of all of 
the sources of medical treatment for his urticaria.  The 
veteran did not respond to this request.  The veteran was 
provided several VA examinations during the course of this 
appeal.  Accordingly, the Board finds that the duty to assist 
has been met.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

Urticaria is not listed in the Schedule for Rating 
Disabilities.  When an unlisted condition is encountered, it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (1999).  The veteran 
is currently in receipt of a 20 percent disability evaluation 
under 38 C.F.R. § 4.104, Diagnostic Code 7199-7118.  38 
C.F.R. § 4.27 (1999) provides that unlisted disabilities 
requiring rating by analogy will be coded with the first two 
numbers of the schedule provisions for the most closely 
related body part and "99."  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned.  The additional code is shown after 
a hyphen.  

When choosing which diagnostic code to apply to an unlisted 
condition, codes for similar disorders or that provide 
general descriptions that encompass many ailments should be 
considered.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In deciding which diagnostic code is "closely 
related" to the unlisted condition, the following three 
factors may be taken into consideration:  (1) whether the 
functions affected by the condition are analogous; (2) 
whether the anatomical location of the condition is 
analogous; and (3) whether the symptomatology of the 
condition is analogous.  Lendenmann v. Principi, 3 Vet. App. 
345, 350-51 (1992).  The Board agrees with the RO's 
utilization of Code 7118 applicable to angioneurotic edema as 
that being most closely related to the condition of 
urticaria, including the distinction between whether or not 
there is laryngeal involvement.  Id. 

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) held 
in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
"[c]ompensation for service-connected injury is limited to 
those claims which show present disability" and held: 
"Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

Effective January 12, 1998, the Schedule for Rating 
Disabilities for the cardiovascular system, to include 
angioneurotic edema, was revised.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran must be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Consequently, the Board will consider both the current and 
prior rating criteria at 38 C.F.R. § 4.104, Diagnostic Code 
7118, to determine which version is more favorable to the 
veteran's claim for increase.  

Under Diagnostic Code 7118, prior to January 12, 1998, a 10 
percent evaluation was assigned for mild infrequent attacks 
of slight extent and duration.  A 20 percent evaluation was 
assignable when moderate; frequent attacks of moderate extent 
and duration.  A 40 percent evaluation was assigned for 
severe; frequent attacks with severe manifestations and 
prolonged duration. 

Under the new rating criteria, a 10 percent rating is 
warranted if there are attacks without laryngeal involvement 
lasting one to seven days and occurring two to four times a 
year.  A 20 percent rating is warranted if there are attacks 
without laryngeal involvement lasting one to seven days and 
occurring five to eight times a year, or; attacks with 
laryngeal involvement of any duration occurring once or twice 
a year. A 40 percent rating is warranted where there are 
attacks without laryngeal involvement lasting one to seven 
days or longer and occurring more than eight times a year, 
or; attacks with laryngeal involvement of any duration 
occurring more than twice a year.  

The revised criteria of Diagnostic Code 7118 could not 
provide a basis for increased ratings prior to the effective 
date of those changes.  VAOGCPREC 3-2000 (April 10, 2000).  

The veteran would not be entitled to an increased evaluation 
under the old criteria of Diagnostic Code 7118.  As noted 
above, for a 40 percent rating, it must be demonstrated that 
the disability is "severe" with frequent attacks with severe 
manifestations and prolonged duration.  The evidence of 
record does not reflect that these criteria are met.  Rather, 
the evidence indicates that the symptoms, reportedly 
occurring about 3-4 times per year, are resolved with 
medication.  Therefore, at such a rate of recurrence of a few 
times per year, it cannot be concluded that the attacks are 
"frequent."  Additionally, since the record shows that 
medications help to resolve symptoms, it is not demonstrated 
that there is prolonged duration of the symptoms.  Further, 
by 1999, the urticaria was described as "markedly diminished" 
in extent and severity, with only an intermittent rash on 
both forearms.  The clinical examinations do not reflect 
severe manifestations, and no examiner has described this 
disability as severe.  Accordingly, a "severe" disability is 
not shown, and a higher rating under the "old" criteria is 
not warranted.  38 C.F.R. § 4.104, Code 7118.  

The veteran's disability also does not meet the criteria for 
an increased evaluation under the revised criteria of 
Diagnostic Code 7118, effective in January 1998.  VA 
examinations conducted in colder weather, February and 
October, have consistently failed to disclose any evidence of 
the service-connected condition.  The record, at most, 
records the veteran's reports of symptoms.  The evidence 
fails to demonstrate attacks lasting one to seven days or 
longer and occurring more than eight times per year, as 
required for a higher rating.  As just noted, the veteran's 
symptoms resolve with medication.  

The Board recognizes that the veteran reported that the 
problem with his service-connected disability included 
involvement with his throat which "began to close off."  This 
report suggests laryngeal involvement.  Although the veteran 
is competent to testify as to his experiences and symptoms, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The evidence does not reflect that the veteran 
currently possesses a recognized degree of medical knowledge 
that would render his opinions on medical diagnoses or 
causation competent.  Since the veteran does not have the 
competence to provide a diagnosis regarding laryngeal 
involvement, the Board has reviewed the competent medical 
evidence.  The medical evidence includes findings regarding 
laryngeal swelling by the veteran's history only.  There is 
no objective evidence reflective of laryngeal involvement.  
On the various VA examinations, there were no clinical 
findings regarding laryngeal involvement on physical 
examinations.  Additionally, when the veteran was provided 
the opportunity to provide the names and addresses of medical 
sources that had treated him for this problem, there was no 
response.  It is also noted that as of October 1999, the 
service-connected disability was described as markedly 
diminished, with only a rash on the forearms; no laryngeal 
involvement was found.  Consequently, the Board finds that 
the diagnostic criteria applicable to the veteran's 
disability picture are that reflective of no laryngeal 
involvement.  As discussed above, a rating in excess of the 
currently assigned 20 percent on that basis is not in order.    


ORDER

A rating in excess of 20 percent for generalized urticaria is 
denied.




		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

